Citation Nr: 0321804	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  99-04 728	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cancer of the larynx 
with laryngectomy, to include as secondary to a service-
connected psychiatric disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1950 to January 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the veteran's 
claim of entitlement to service connection for cancer of the 
larynx.

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in April 
2002.

The Board undertook additional development of the evidence in 
this case in both June 2002 and April 2003 pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 19.9(a)(2) (2002)].  As a result of 
the Board's development actions, additional statements from a 
VA examiner, dated in March and May 2003, were added to the 
claims file.

Matters not currently on appeal

A February 2002 rating decision granted an increased 
evaluation of 30 percent for the veteran's service-connected 
manic depressive disorder and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  The veteran was notified of 
that decision later in February 2002.  Since no subsequent 
correspondence has been received as to those issues, they are 
not part of the current appeal.


FINDINGS OF FACT

1.  Service connection was denied for carcinoma of the throat 
in a January 1982 Board decision. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim of entitlement to service connection for 
carcinoma of the throat has been received since the January 
1982 Board decision.

3.  Medical opinion evidence of record supports a conclusion 
that the veteran's cancer of the larynx is causally related 
to his service-connected psychiatric disability.  


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for service 
connection for carcinoma of the throat.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 
20.1100 (2002).

2.  The veteran's carcinoma of the throat is secondary to his 
service-connected psychiatric disability.  38 U.S.C.A. § 5107 
(West 202); 38 C.F.R. §§ 3.102, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
cancer of the larynx, which he claims is secondary to his 
service-connected psychiatric disability.  As discussed 
below, as part of its analysis the Board must determine 
whether he has submitted new and material evidence which is 
sufficient to reopen his previously denied claim.

At the outset of its discussion, the Board observes that the 
veteran's cancer has been referred to at various times as 
cancer of the throat and cancer of the larynx.  A review of 
the medical records leads to the conclusion that this is one 
entity, which has been clearly identified as cancer of the 
larynx.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then analyze the claim.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  Moreover, 
as discussed in greater detail below, the revised version 
of 38 C.F.R. § 3.156(a) is not applicable in cases, such 
as this, in which a claim to reopen was filed before 
August 29, 2001. 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

As discussed above, the Board believes that with respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
cancer of the larynx, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA are 
still applicable.  The Board notes that the United States 
Court of Appeals for Veterans Claims (the Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue noted 
above.  The veteran was informed in the February 1999 
Statement of the Case and the March 2002 Supplemental 
Statement of the Case of the relevant law and regulations, 
including that pertaining to new and material claims, and 
the types of evidence that could be submitted by him in 
support of his claim.  The Board concludes that the 
veteran has been provided appropriate notice under the 
VCAA.

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

In any event, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including at his personal hearing before the 
undersigned at the RO in April 2002.  See 38 C.F.R. 
§ 3.103 (2002).  

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been received with respect to service 
connection for cancer of the throat, including as 
secondary to service-connected psychiatric disability, has 
been developed in conformity with the spirit of the VCAA.  

Relevant Law and Regulations

Service connection - direct basis

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Service incurrence or aggravation of cancer may be presumed 
if it is manifested to a compensable degree within a year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - secondary basis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2002). 

With respect to secondary service connection, an analysis 
similar to Hickson applies.  There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995);  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Tobacco use

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  However, it applies only to claims filed 
after June 9, 1998.  Because the veteran in this case filed 
his claim in February 1998, section 1103 does not affect the 
disposition of this appeal.  [The Board observes in passing 
that it does not appear that section 1103 would prohibit 
awarding benefits in cases, such as this, in which secondary 
service connection is alleged.]

In May 1997, the VA General Counsel issued an opinion holding 
that service connection may be granted for disability or 
death attributable to tobacco use subsequent to military 
service on the basis that such tobacco use resulted from 
nicotine dependence arising in service if the following three 
questions can be answered affirmatively:  (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disease 
for VA compensation purposes. 

Finality/new and material evidence

Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
in February 1998, the earlier version of the law remains 
applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual Background

The "old" evidence

Service medical records reveal that, when the veteran was 
given a psychiatric evaluation in October 1954, his unusual 
behavior was noted to include rolling and smoking cigarettes 
of brown paper.  His mouth and throat was noted to be normal 
on discharge physical examination in January 1955.

A February 1955 VA rating decision granted entitlement to 
service connection for psychiatric disability.

The veteran's nose, sinuses, mouth, and throat were normal on 
VA examination in February 1956.  It was noted on VA 
psychiatric examination in February 1961 that the veteran 
smoked a pack of cigarettes daily.  

It was noted on VA hospitalization in December 1978 that the 
veteran had had a laryngectomy in 1975.  VA outpatient 
records dated from December 1978 to May 1980 refer to the 
veteran's status-post laryngectomy.

A December 1980 RO rating decision denied entitlement to 
service connection for cancer of the larynx.  A substantive 
appeal was received from the veteran in April 1981.  

According to a January 1981 private physician's report, the 
veteran started smoking in service as a result of daily 
pressure and eventually got throat cancer.  The examiner felt 
that the veteran's current throat condition was related, at 
least somewhat, to his nervous condition.  It was noted that 
the veteran used to smoke   four packs of cigarettes a day.

According to a letter received by VA in April 1981 and signed 
by three physicians, the veteran claimed that he was 
discharged from service with a nervous condition and that in 
service he sometimes smoked 2-3 packs of cigarettes at night 
and 2 packs during the day, causing him to get cancer of the 
throat.  

The January 1982 Board decision

Entitlement to service connection for cancer of the throat 
was denied by the Board in January 1982.  In essence, the 
Board found that there was no evidence of throat cancer in 
service or within a year of service discharge, and that the 
post-service evidence on file did not show that the veteran's 
throat cancer was etiologically related to the veteran's 
service-connected psychiatric disability.

Additional evidence

Various medical records continue to document status-post 
laryngectomy for cancer of the larynx.  It was noted by R.M., 
D.O., in January 1998 that the veteran had undergone a 
laryngectomy in March 1975 for removal of cancer caused by 
cigarette smoking.

The diagnoses on VA psychiatric evaluation in August 2001 
included status-post carcinoma of the larynx, 1975; status-
post laryngectomy in 1975; status-post permanent tracheostomy 
in 1975.  It was noted that the veteran's bipolar disorder 
was a chronic medical condition that had, no doubt, played a 
significant role in the development and cause of some of his 
other medical conditions.

The veteran testified at his April 2002 hearing that he began 
smoking in service because he had access in his job in 
service to unlimited cigarettes (hearing transcript pages 
4,6); that he smoked up to 4 packs a day (transcript p. 6); 
that his smoking is to some degree caused by his service-
connected psychiatric disability (transcript     p 7); and 
that his cancer of the larynx is due to smoking (transcript 
p. 10);.

According to a March 2003 VA examiner's statement, the 
diagnoses were bipolar disorder, status post carcinoma of the 
larynx in 1975, status post laryngectomy in 1975, status post 
permanent tracheostomy in 1975.  The examiner noted that the 
veteran's severe and chronic bipolar disorder began in 1954-
55 and that he developed cancer of the larynx in 1975.  The 
same VA examiner noted in a May 2003 statement that the 
veteran's throat cancer was most likely caused by smoking, 
that he was provided cigarettes in service, that a person who 
is bipolar will tend to do things to excess in the manic 
phase, and that it is possible and conceivable that he smoked 
to excess during the manic phases of his illness.

Analysis

Finality/new and material evidence

The January 1982 Board denial is final.  38 U.S.C.A. §§ 511, 
7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 20.1105 (2002).  

The initial matter for consideration is whether new and 
material evidence which is sufficient to reopen the veteran's 
previously denied claim has been submitted.
There must be new and material evidence as to any aspect of 
the veteran's claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

After having reviewed the complete record, the Board is of 
the opinion that the veteran has submitted new and material 
evidence sufficient to reopen his claim.  Service connection 
for back disability has been denied by the Board in January 
1982 because it was concluded that there was no etiological 
relationship between the veteran's carcinoma of the throat 
and either service or service-connected bipolar disorder.  
However, new medical evidence dated in August 2001 and May 
2003 from a VA examiner provides competent medical evidence 
that the veteran's cancer of the throat may be secondary to 
his service-connected bipolar disorder.  The Board concludes 
that this medical opinion evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a); also see 
Hodge, 155 F.3d at 1363.  Accordingly, the Board finds that 
new and material evidence has been submitted in this case, 
and the claim is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  In particular, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the February 1999 statement of the case 
contains reference to the statutes applicable to service 
connection claims in general, not just claims involving the 
submission of new and material evidence. The veteran has 
amply set forth his contentions as to why he believes that 
service connection should be granted on numerous occasions.  

Moreover, in light of the favorable outcome of this appeal, 
remanding the claim to the RO for additional adjudication 
would, in the opinion of the Board, constitute a fruitless 
exercise which would serve only to further delay ultimate 
resolution of this case.  The Board is therefore of the 
opinion that the veteran will not be prejudiced by its 
consideration of this issue on its merits.

(ii.) VA's statutory duty to assist

The second concern involves the statutory duty to assist, 
which comes into play at this juncture.

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In conjunction with his claim, the Board has undertaken 
additional evidentiary development, which has resulted in the 
medical nexus opinion described above. The veteran and his 
representative have not furnished or identified any 
outstanding evidence that may have a bearing on his claim.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations. Accordingly, the Board will address 
the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a). When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption 
does not apply at this stage of the Board's deliberations.

Discussion of the merits of the claim

It has been contended by and on behalf of the veteran that he 
has cancer of the throat either directly as the result of 
service or due to his service-connected bipolar disorder.  

With respect to Hickson/Wallin element (1), current 
disability, there is ample medical evidence of cancer of the 
throat beginning in 1975, for which he underwent a 
laryngectomy.  

With respect to the claim for direct service connection, 
Hickson elements (2) and (3), in-service disease or injury 
and medical nexus, are lacking.  The veteran's service 
medical records do not show cancer of the throat in service 
or within the one year presumptive period after service 
discharge, and there is no medical evidence linking the 
veteran's throat cancer to service.  Accordingly, service 
connection on a direct basis is denied.  

Turning to the matter of secondary service connection, 
service connection has been in effect for a bipolar disorder 
since January 1955.  Wallin element (2) has therefore been 
met.  The question which must be answered, therefore, is the 
relationship between the service-connected bipolar disorder 
and his throat cancer.    

A private physician, J.P., M.D., noted in January 1981 that 
the veteran smoked four packs of cigarettes a day and 
concluded that the veteran's throat cancer was "somewhat" 
the result of his service-connected bipolar disorder.  
Additionally, a VA examiner noted in May 2003 that the 
veteran's throat cancer was "probably" related to nicotine 
dependence and that a person with a bipolar disorder would 
tend to do everything to excess, including smoking, during 
the manic phases of his disability.  The examiner concluded 
that there was a distinct possibility that the veteran smoked 
to excess during the manic phases of his disability.  

Consequently, there is medical opinion evidence on file that 
tends to indicate that the veteran's current throat cancer is 
etiologically related to his service-connected bipolar 
disorder because his throat cancer is due to cigarette 
smoking and he smoked excessively due to his bipolar 
disorder.  Although the two medical opinions are hedged 
somewhat with respect to the role of the veteran's service-
connected psychiatric disability, thee is no question that 
the examiners in fact concluded that a relationship may have 
existed.  Moreover, there is no medical evidence on file 
against the veteran's claim.  

In short, the Board finds that the medical opinion evidence, 
taken together, is at least in equipoise as to the question 
of whether the veteran's throat cancer is secondary to his 
service-connected bipolar disorder.  Since all three Wallin 
elements have been met, service connection is granted for 
cancer of the throat as secondary to service-connected 
bipolar disorder.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for cancer of the throat is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

